Citation Nr: 1513664	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis with retropatellar pain syndrome prior to August 30, 2012.
 
2.  Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis with retropatellar pain syndrome since August 30, 2012.
 
3.  Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis prior to August 30, 2012.
 
4.  Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis since August 30, 2012.
 
 
REPRESENTATION
 
Appellant represented by:  Military Order of the Purple Heart of the U.S.A.
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty for training from April to August 1984.  

This matter arises before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case was certified to the Board by New York, New York RO.
 
In August 2012, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.  
 
The issues of entitlement to disability ratings in excess of 10 percent for each knee disorder since August 30, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  Prior to August 30, 2012, the Veteran's right knee osteoarthritis with retropatellar pain syndrome was not productive of any evidence of ankylosis, limited motion, instability, meniscal impairment, or tibia or fibula impairment.
 
2.  Prior to August 30, 2012, the Veteran's left knee osteoarthritis was not productive of any evidence of ankylosis, limited motion, instability, meniscal impairment, or tibia or fibula impairment.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a rating higher than 10 percent for right knee osteoarthritis with retropatellar pain syndrome prior to August 30, 2012 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5299-5260 (2014).
 
2.  The criteria for a rating higher than 10 percent for left knee osteoarthritis prior to August 30, 2012 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5260.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was readjudicated in an August 2012 supplemental statement of the case.
 
VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment she may have received and obtaining such records, as well as affording her a VA examination in November 2008.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  She was provided the opportunity to present pertinent evidence and testimony at an August 2012 hearing.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.
 
Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014). 
 
When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  
 
The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.
 
Bilateral Knee Disorders Prior to August 30, 2012
 
The Veteran's right and left knee disorders are each rated as 10 percent disabling prior to August 30, 2012, under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  She contends that higher ratings for each knee are warranted.
 
Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  Based on the evidence, as presented below, Diagnostic Codes 5256, 5257, 5258, 5259, 5261, 5262 and 5263 are inapplicable to the Veteran's bilateral knee disorders as there is no evidence of ankylosis, instability, meniscal impairment, limitation of extension, tibia and fibula impairment, or traumatic genu recurvatum.  38 C.F.R. § 4.71a.  
 
Diagnostic Code 5260 provides ratings based upon the limitation of leg flexion.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.   Id.

Under Diagnostic Code 5261 a 10 percent rating is assigned when extension is limited to 10 degrees. A 20 percent rating is in order when extension is limited to 15 degrees. 38 C.F.R. § 4.71a. 

The normal range of knee motion is to 140 degrees of flexion and to 0 degrees of extension.  Id.
 
At a November 2008 VA examination of her knees the Veteran denied flare-ups, dislocation or subluxation.  There was evidence of a mild valgus alignment to the knees on visual inspection.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, guarding of movement, or ankylosis.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees in each knee, with no change after repetitive testing.  There was no additional loss of motion due to weakness, fatigue, lack of endurance or incoordination.  Her gait was normal.  The diagnosis was minimal osteoarthritis of the knees.  The examiner opined that there was no effect on her occupation because she was on desk duty.
 
VA treatment notes show general complaints of pain and X-ray findings of arthritis.  In March 2010, the Veteran was prescribed knee braces.  In August 2010, a knee examination indicated she had decreased flexion of the left knee, with full extension.  The right knee showed normal flexibility.  Her gait was mildly antalgic.  There was no varus or valgus laxity, and the anterior and posterior drawer tests were negative.  In October 2011, a radiology report showed evidence of small to moderate joint effusion, bilaterally, with no cartilage loss or evidence of a meniscal tear.  An examination taken about the same period of time indicated full range of knee motion bilaterally.  Subsequent examinations in December 2011 and January 2012 also revealed a full range of knee motion bilaterally.  The actual range of motion was not specifically recorded in VA treatment notes.  
 
On August 30, 2012 the appellant reported that she wore a brace on each knee, that she suffered from a decreased range of motion, an inability to stand for a prolonged period, and that her knees were unstable.   The Veteran stated that she sat at a desk all day at her job.  

The Board finds the knee examinations of record to be highly probative because they were conducted by trained medical professionals.  
 
After reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted for either knee prior to August 30, 2012, because the Veteran's bilateral knee range of motion was predominantly within normal limits during this period.  The Board acknowledges the August 2012 VA treatment record reported a decreased left knee flexion, but the actual specific degree of any limited motion was not recorded and subsequent tests revealed that flexion was within normal limits.  In addition, although X-ray reports show evidence of arthritis, the required limited motion to warrant an evaluation in excess of the current 10 percent ratings was never shown at any time during the appellate term.  That is, at no time was flexion limited to 30 degrees, and at no time was extension limited to 10 degrees.  Hence, entitlement to an increased rating under Diagnostic Codes 5003, 5260 and 5261 is not warranted.  See 38 C.F.R. § 4.71a.

Furthermore, while the Veteran reported experiencing pain the evidence of record does not suggest that she experienced additional functional impairment due to fatigability, incoordination, pain on movement, and weakness that resulted in a greater limitation of motion than that recognized by the current rating assigned.  Therefore, entitlement to a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).
 
While the Veteran is competent to report that she has knee pain and limited motion, the objective examinations are more probative in determining the actual degree of impairment.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her right and left knee disorder.  Accordingly, the Board assigns a low probative value to the Veteran's contentions.
 
As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's bilateral knee disorder prior to August 30, 2012, the benefit-of-the-doubt rule does not apply, and the claims are denied.  38 C.F.R. § 4.3.
 
Extrascheduler Rating

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extrascheduler rating may be provided.  Id.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extrascheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the scheduler rating criteria specifically contemplates the extent and severity of the Veteran's bilateral knee disorder prior to August 30, 2012, which is primarily productive of pain.  The Veteran does not contend, and the evidence does not demonstrate the scheduler criteria are inadequate to describe the severity and symptoms of her disabilities.  There is no evidence of an exceptional or unusual disability picture, as there is no evidence of a marked interference with employment or frequent periods of hospitalization due to the knee disorders.  As such, the rating criteria contemplate the severity of the Veteran's disabilities and referral for extrascheduler consideration is not warranted.
 
Further, the Veteran has not specifically argued, and the record does not otherwise reflect, that her disabilities rendered her totally unemployable during the applicable rating period.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
 
ORDER
 
Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis with retropatellar pain syndrome prior to August 30, 2012 is denied.
 
Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis prior to August 30, 2012 is denied.
 
 

REMAND
 
The Veteran's last VA knee examination was in November 2008, i.e., more than seven years ago.  In 2012 the appellant testified under oath that her bilateral knee disabilities are more disabling than that reflected in 2008.  As such, a more recent VA examination is warranted to assess the current severity of her bilateral knee disability.
 
Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records pertaining to her knee disorders.  If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA orthopedic examination to assess the current severity of her bilateral knee disorders.  The examiner must be provided access to the Veteran's claims folder, VBMS file, and Virtual VA file.  The nature and extent of any limitation of motion and any instability must be specifically reported.  The nature of any flare-ups and any increased pathology during those flare-ups must be described in full.  The examiner must specify in the report that all relevant records have been reviewed.  A complete rationale for any opinions expressed should be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


